1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   HARRISON ORR, individually,       No. 2:14-cv-585 WBS EFB
13
                  Plaintiff,
14
     v.                                ORDER RE: ATTORNEY’S FEES AND
15                                     EXPENSES ON REMAND
     CALIFORNIA HIGHWAY PATROL, a
16   public entity; STATE OF
     CALIFORNIA, a public entity;
17   CALIFORNIA HIGHWAY PATROL
     OFFICERS BRAME, PLUMB, and
18   DOES 1-10 individually;
19                 Defendants.
20
21                               ----oo0oo----
22            This excessive force case is back before the court for

23   the second time on remand from the Ninth Circuit for

24   recalculation of attorney’s fees.    In light of the Ninth

25   Circuit’s decisions, the court orders as follows:

26            (1) The appropriate lodestar amount for fees incurred

27   prior to the first appeal of this case is $423,575, for the

28   reasons discussed in the court’s December 22, 2015 and October 3,
                                      1
1    2018 orders (Docket Nos. 203, 250).

2               (2) Plaintiff is entitled to this entire lodestar

3    amount, without any reduction, as ordered by the Ninth Circuit

4    (Docket No. 259).

5               (3) The court previously determined that plaintiff is

6    entitled to $30,360 for “fees on fees” incurred prior to appeal,

7    for 75.9 hours of attorney work, at a rate of $400 per hour.        The

8    court reaffirms this prior determination, for the reasons

9    discussed in the court’s 2015 and 2018 orders.     The court now

10   determines that, in accordance with the Ninth Circuit’s orders,

11   plaintiff is also entitled to fees on fees for the hours the

12   court previously deducted -- 50 hours for Richard M. Pearl, 4

13   hours for Michael J. Haddad, and 4 hours for Julia Sherwin.        At

14   the $400 rate previously awarded by this court, and affirmed by

15   the Ninth Circuit, for fees on fees prior to the first appeal,

16   plaintiff is entitled to an additional $23,200 in fees on fees.

17   Overall, plaintiff is entitled to a total of $53,560 in fees on

18   fees prior to his first appeal.

19              (4) The court previously determined that plaintiff was

20   entitled to $28,676.57 for expenses incurred prior to the first
21   appeal.    However, in awarding this amount, after disallowing and

22   reducing certain expenses, the court reduced the remaining

23   expenses by 25% due to plaintiff’s limited success.     (Docket No.

24   203 at 33-37.)    In light of the Ninth Circuit’s orders in this

25   case, the court now determines that plaintiff is entitled to the

26   25% portion of expenses the court deducted due to limited
27   success.   Accordingly, the court awards $38,235.43 in expenses

28   for work done prior to plaintiff’s first appeal.
                                       2
1             (5) Plaintiff is entitled to fees for his counsel’s

2    work after the first remand of this case and before the second

3    appeal, for work performed by Pearl (59.95 hours), Haddad (28.3

4    hours), and Teresa Allen (11.5 hours), for the reasons discussed

5    by plaintiff’s memoranda dated June 4, 2018 and August 31, 2018

6    (Docket Nos. 239, 247).

7             The Ninth Circuit has explained that “[d]etermining the

8    number of hours reasonably expended requires ‘considering

9    whether, in light of the circumstances, the time could reasonably

10   have been billed to a private client.’”   Vargas v. Howell, No.

11   18-15513, 2020 WL 562285, at *2, --- F.3d ---- (9th Cir. 2020)

12   (quoting Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th

13   Cir. 2008)).   Here, this court cannot imagine that any private

14   client would be willing to pay an attorney for almost 100 hours

15   briefing attorney’s fees on remand after such issue was already

16   thoroughly briefed before the first appeal.   Nevertheless, the

17   Ninth Circuit’s order that plaintiff’s counsel “should be

18   compensated for litigating any issue fairly subsumed in the

19   lodestar calculation, including the extent of Orr’s success, as

20   well as issues that arose only after Orr I was decided, such as
21   the time spent litigating the reasonable 2018 rates” precludes

22   any reduction to the 99.75 hours requested by plaintiff’s counsel

23   for work on remand prior to the second appeal.

24            (6) Plaintiff is entitled to fees for his counsel’s

25   work after the first remand of this case and before the second

26   appeal, at a rate of $580 per hour for Pearl, $580 per hour for
27   Haddad, and $380 per hour for Teresa Allen, for the reasons

28   discussed by plaintiff’s memoranda dated June 4, 2018 and August
                                      3
1    31, 2018 (Docket Nos. 239, 247).       Applying these rates to the

2    hours allowed for these attorneys, plaintiff is entitled to

3    $55,555 for attorney’s fees for work done after the first remand

4    prior to the second appeal.

5             This court’s finding in its Order of December 22, 2015

6    that $400 per hour was a reasonable rate of compensation for work

7    performed by Haddad and Sherwin before the first remand was

8    affirmed by the Ninth Circuit.     In subsequently awarding them and

9    Pearl an additional $30 per hour for the work performed after the

10   first remand and before the second appeal, this court explained

11   that the enhancement was to compensate plaintiff’s lead counsel

12   for the increase in their rates since 2015.       The Ninth Circuit

13   found this to be an insufficient explanation.       Frankly, this

14   court is unable to provide any better explanation than that set

15   forth in its two orders.   As stated, the enhancement, which

16   amounted to a 7.5% increase, was consistent with the increase in

17   counsel’s stated rates, and it seemed more than adequate to

18   adjust for inflation.

19            While the court has endeavored to provide the requisite

20   concise and clear explanation for its fee awards, the Ninth
21   Circuit’s serial rejection of the fee awards in this case leaves

22   the court unable to articulate any reason for the rates and

23   number of hours for fees on fees on remand other than to simply

24   rely on plaintiff’s briefing and declarations to justify Pearl’s

25   rate of $580 per hour, Haddad’s rate of $580 per hour, and

26   Allen’s rate of $380 per hour for work on remand.       Hopefully,
27   this will spare all concerned the burden of a third appeal on

28   plaintiff’s attorney’s fees. “The larger the difference between
                                        4
1    the fee requested and the fees awarded, the more specific

2    articulation of the court’s reasoning is expected.”            Vargas, 2020

3    WL 562285, at *3 (citation and internal punctation omitted).1

4               (7) Plaintiff is entitled to attorney’s fees for work

5    performed after the Ninth Circuit’s second remand of this case,

6    with the amount of fees to be calculated by the court after

7    plaintiff provides proper documentation of those fees.

8               For the foregoing reasons, overall, the court will

9    award $570,925.43 in attorney’s fees and expenses, calculated as

10   follows:

11        Lodestar:                                           $ 423,575.00

12        Fees on Fees (prior to appeal)                      $   53,560.00

13        Fees on Fees (on first remand)                      $   55,555.00

14        Fees on Fees (on second remand)                                TBD

15        Expenses:                                           $   38,235.43

16                     TOTAL AWARD:                           $ 570,925.43

17

18              IT IS SO ORDERED.

19   Dated:   February 20, 2020
20
21

22

23        1      This decision will undoubtedly be cited to this court and other
     courts in the future as standing for the proposition that these are reasonable
24   rates to compensate attorneys representing prevailing plaintiffs in civil
     rights cases. That does not follow. Rather, the result here is the product
     of the peculiar circumstances of this case. None of the time spent by counsel
25   after the first remand was in representing their client. All of it was spent
     exclusively in litigating their own fees. While this decision should not be
26   taken as any comment on counsel’s abilities or effectiveness in representing
     their clients, it does stand as a testament to their expertise and
27   effectiveness in fighting for their own fees. The bottom line here is that
     they have been able to recover over four times as much money for themselves as
28   they got for their client in this action, and it may not be over yet.
                                           5
